Citation Nr: 0600304	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-33 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a right (major) shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from April 1969 to July 
1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Columbia, South Carolina 
Regional Office (RO) which granted service connection for 
residuals of a right shoulder injury, status post 
arthroscopic surgery for rotator cuff repair and impingement 
syndrome, with an evaluation of 10 percent.

On his substantive appeal (Form 9) received at the RO in 
October 2003, the veteran requested a hearing before a 
Veterans Law Judge at the Regional Office.  In a December 
2003 letter the veteran's representative requested a 
videoconference hearing before a Veterans Law Judge.  The 
veteran was scheduled for a videoconference hearing on April 
26, 2005.  He failed to report for that hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was afforded a VA examination in May 2003.  In 
his substantive appeal in October 2003, the veteran contended 
that the right shoulder disability had worsened since that 
examination. 

The veteran is entitled to a new VA examination where there 
is evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997).  The veteran argues that 
the provisions of 38 C.F.R. §§ 4.40, 4.45 have not been 
applied.

The May 2003 examiner reported that the veteran had 
fatiguability and weakness, but did not indicate whether the 
range of right shoulder motion was further limited by these 
factors.

The veteran also contends that his arm cannot function after 
he is at work for four hours.  It is not clear whether he is 
claiming entitlement to an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2005).  An extra schedular rating is for 
consideration where there are exceptional factors such as 
marked interference with employment.  Id.  The veteran 
veteran's contention potentially raises the question of 
entitlement to an extra-schedular evaluation.  In such a case 
the veteran must be afforded an opportunity to submit 
employment records showing the impact of his disability on 
employment.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  

Accordingly this appeal is remanded for the following:

1.  Invite the veteran to submit 
employment or other records documenting 
the impact of his right shoulder 
disability on his employment.

2.  Afford the veteran a current 
orthopedic examination to evaluate the 
severity of the right shoulder 
disability.  The examiner should review 
the claims folder including a copy of 
this remand.  

The examiner should report the ranges of 
right shoulder motion in degrees.  

The examiner should determine whether the 
right shoulder disability is manifested 
by weakened movement, excess 
fatigability, incoordination, or pain.  
Such inquiry should not be limited to 
muscles or nerves. These determinations 
should be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, incoordination, or pain.

The examiner should report whether the 
right shoulder disability is manifested 
by loss of the humeral head (flail 
joint), nonunion of the humerus (false 
flail joint); fibrous union of the 
humerus; and the frequency of any 
dislocations.  Additionally, the examiner 
should not whether there is dislocation 
of the clavicle or scapula or nonunion 
with loose movement.

The examiner should describe the 
veteran's shoulder scars, and any 
associated symptomatology.

The requested findings are needed in 
order to evaluate the veteran's 
disability in accordance with the rating 
schedule, it is therefore imperative that 
the examination report contain the 
requested findings.

3.  After ensuring that the development 
is complete and the examination report 
contains all requested findings, re-
adjudicate the claim on appeal.  If it is 
not fully granted, issue a supplemental 
statement of the case before returning 
the claim to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


